February 2, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Calvert Impact Fund, Inc. File numbers 811-10045 and 333-44064 Post-Effective Amendment No. 31 under the Securities Act of 1933 and No. 34 under the Investment Company Act of 1940 Ladies and Gentlemen: In lieu of filing under paragraph (b) or (c) of Section 497, the above registrant is hereby filing a certification that: (1) the form of prospectus and statement of additional information that would have been filed under paragraph (b) or (c) of Section 497 would not have differed from those contained in the most recent registration statement (effective January 31, 2012); and (2) the text of the most recent registration statement (effective January 31, 2012) has been filed electronically. If you have questions or require further information, please contact me at 301-657-7045. Sincerely, /s/ Lancelot A. King Lancelot A. King Associate General Counsel
